DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1 ,  8, the addition of claims 16-18 and the cancellation of claims 14 and 15.
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
The Applicant has argued the current amendments to claims 1 and 8 differentiate from the art of record.
The Examiner agrees, but presents new art which is found to read on the updated claim language.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2018/0348451, note foreign priority with support) in view of Tayebati et al. (US 2015/0378184) and Wolak et al. (US 2011/0203056).
With respect to claim 1, Yamamoto teaches a multi-wavelength laser module (fig.1) comprising a base plate (fig.1 #2), a plurality of individual laser sources (fig.1 #1s) mounted on said base plate, at least two of said individual laser sources each including a respective telescope comprising a respective first lens (fig.1 #3 concave [0041]) and a respective second lens (fig.1 #4 convex [0044]), wherein one of said first and said second lens is convex ([0044]) and the other of said first and said second lens is concave ([0041]), wherein said second lens is arranged at a distance from said first lens along a radiation beam path of each of said at least two of said individual laser sources (fig.1 #3 spaced from #4). Yamamoto does not teach a beam angle correction optic used for 2, 3 or all of the laser telescopes and arranged between said first lens and said second lens in said radiation beam path configured to introduce a parallel shift of the radiation beam while maintaining pointing direction between the first and second lens of the telescope, resulting in a shift in pointing direction for a beam from the corresponding individual laser source after passage of the telescope.  Tayebati teaches a multi laser 
Tayebati does not specify the beam angle correction optic is a plate, which would ensure the change in angle. Wolak teaches a similar laser array device including a beam angle correcting optic (fig.12-13 #140) that is taught to be a plate ([0073]) and demonstrates the above stated shift (fig.13c). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the plate element of Wolak for the beam adjusting optic of Yamamoto and Tayebati in order to ensure proper alignment of the array beams as well as to make use of an optical element demonstrated to be largely equivalent (MPEP 2144.06 II) and suitable for the intended purpose (MPEP 2144.07).
With respect to claim 2, Yamamoto teaches the device outlined above, but does not specify said base plate has a footprint smaller than about 25 x 25 cm2. Selection of a size, such as that of the base plate, is known in the art to be an optimization of fitting a given footprint or architecture, and can also influence cooling amounts when the device is a heat sink ([0039] cooler used). Therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a base plate of 25x25cm2 in the device of Yamamoto as a means of engineering design choice allowing 
With respect to claim 3, Yamamoto, as modified by Wolak, teaches said beam angle correction plate is a plane-parallel plate (Wolak, fig.12-13).  
With respect to claim 4, Yamamoto, as modified, teaches the device outlined above, including the beam angle correction plate has an anti-reflection coating on at least one of its surfaces (Wolak, [0072]). 
With respect to claim 7, Yamamoto teaches the device outlined above, including said individual laser sources are selected from the group: diode lasers ([0039]), diode-pumped solid state lasers, and solid state lasers.  
With respect to claim 16, Yamamoto, as modified, teaches the plurality of individual laser sources includes at least three individual laser sources (fig.1). Yamamoto does not teach one of the sources to be without a telescope. Adding additional laser sources to an array is well-known in the art to provide a higher output power. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an additional laser in the system of Yamamoto to add output power to the system. 
Further, Yamamoto teaches alternate telescopes to the concave/convex type claimed (fig.14 [0122]). Therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the non-concave/convex telescope type arrangement with the extra laser diode added above as Yamamoto has taught the functionality to be equivalent ([0125], see MPEP 2144.06 II).
With respect to claim 17, Yamamoto, as modified above, teaches the plurality of individual laser sources includes at least 3 laser sources (fig.1), wherein a beam angle correction plate is provided for all 
Claim 18 is rejected for the same reasons outlined in the rejection of claim 1 above.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati and Wolak in view of O’Shaughnessy et al. (US 9014224).
With respect to claim 5, Yamamoto teaches the device outlined above, including combining multiple sources together (figs.1), but does not teach at least one beam adjusting plate arranged outside of said at least one telescope, said beam adjusting plate being angled in relation to the beam path in order to introduce a parallel adjustment of the position of the beam path. O’Shaughnessy further teaches making use of a plurality of angle adjustment devices downstream from each other (fig.8b #705, #707, #708) and at angles to the beam path. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of additional angle adjusters of the type taught by Yamamoto, Tayebati and Wolak outside of, and downstream from, the telescope arrangement as O’Shaughnessy has demonstrated the usefulness of multiple adjusters to correct/adapt beam positioning as desired to create a compact output.
Claim 6 is rejected for the same reasons outlined in the rejection of claim 3 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati and Wolak in view of Ishige et al. (US 2018/0335582).
With respect to claim 8, Yamamoto, as modified, teaches a method for assembling a multi-wavelength laser system of a type outlined in the rejection of claim 1 above, including fixing or mounting the optical elements ([0037]). Yamamoto does not specify mounting the angle correcting plate after the lasers and telescope optics. Ishige teaches a multi-laser device including optics and angle .

Claims  9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati, Wolak and Ishige in view of Hellstrom et al. (US 2011/0244608).
With respect to claims 9 and 11, Yamamoto, as modified, does not specify the fixating in said first and/or second step is made using a heat curing adhesive or the fixating is made using an adhesive that is both ultraviolet, UV, and heat curing, and wherein the adhesive is pre-cured using UV light before being heat cured.  Hellstrom teaches a laser unit with optics (fig.2) which is provided on a base plate (fig.2 #201) wherein the devices are mounted thereon using a heat curing adhesive ([0042]) and the fixating is made using an adhesive that is both ultraviolet, UV, and heat curing, and wherein the adhesive is pre-cured using UV light before being heat cured (Hellstrom, [0052-53]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the fixing methods of Hellstrom in the modified device of Yamamoto in order to securely fix the element to the base plate.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati, Wolak and Ishige in view of Pezeshki et al. (US 2015/0331207).
With respect to claim 10, Yamamoto, as modified, teaches the method outlined above, but does not teach said fixating in said first and/or second step is made by soldering. Pezeshki teaches a laser .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati, Wolak, Ishige and O’Shaughnessy.
Claim 12 is rejected for the same reasons outlined in the rejection of claim 5 above.
With respect to claim 13, Yamamoto, as modified above, teaches the mounting of the elements, but does not specify the beam adjusting plate is mounted during the second mounting step. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to combine the mounting of both adjusting plates into 1 step in order to simplify the manufacturing process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2018/0154481 and 4846550 teach using beam expanders/telescopes in association with correcting optics within the expander/telescope.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828